Citation Nr: 0905068	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from March 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Montgomery, Alabama, which denied the above claim.

In April 2008, the Veteran had been scheduled to appear for a 
personal hearing over which a Veterans Law Judge would have 
presided while at the RO.  However, the Veteran failed to 
appear as scheduled.


FINDINGS OF FACT

1.  This claim was denied by the RO in an April 2003 rating 
decision.  Notice of the decision was sent to the Veteran by 
letter dated April 29, 2003.

2.  In June 2003, the Veteran submitted a timely notice of 
disagreement as to the April 2003 RO rating decision.

3.  The RO responded to the Veteran's notice of disagreement 
by sending a Statement of the Case accompanied by a notice 
letter dated May 4, 2004. 

4.  The Veteran did not submit a subsequent correspondence 
regarding his back disorder to the RO until submitting an 
Appeal To Board Of Veterans' Appeals (VA Form 9) which was 
received on January 21, 2005.


CONCLUSION OF LAW

The Veteran did not perfect a timely substantive appeal on 
the claim of entitlement to service connection for a back 
disorder, and the Board lacks jurisdiction to consider this 
matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Timeliness of substantive appeal is a "downstream" 
jurisdictional matter and application or interpretation of 
the governing law is dispositive.  In such case, the VCAA and 
implementing regulations have no application.  The Veteran 
was properly notified of the jurisdictional problem in a 
letter from the Board dated in November 2008, and was offered 
the opportunity to present argument or evidence on the 
matter.  See Marsh v. West, 11 Vet. App. 468 (1998); 
VAOPGCPREC 9-99 (August 18, 1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement service 
connection for a back disorder.  The law provides that 
questions as to timeliness or adequacy of response shall be 
determined by the Board.  See 38 U.S.C.A. § 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  The notice of disagreement and the 
substantive appeal must be filed with the activity/office 
that entered the determination with which disagreement has 
been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).   Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the Statement of the Case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  An application for review on appeal shall not be 
entertained unless it is in conformity with this Chapter 
[Chapter 71].  38 U.S.C.A. § 7108.

Here, a rating decision of the RO dated in April 2003 denied 
entitlement to service connection for a back disorder.  The 
RO notified the Veteran of this decision and of his appellate 
rights by letter dated April 29, 2003.  Therefore, the one-
year appeals period was to expire on April 29, 2004, one year 
after "the date of mailing of the notice of the result of the 
initial review or determination."  38 U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the Veteran was received 
by the RO on June 12, 2003.  The RO issued a Statement of the 
Case dated in May 2004, by letter dated May 4, 2004.  It was 
mailed to the Veteran at his most recent address of record.  
He was notified that he was required to file a substantive 
appeal to complete his appeal, and a VA Form 9 was provided 
for that purpose.  He was advised that he should respond 
within 60 days from the date of the letter in order to 
perfect his appeal.  The 60 day appeals period following the 
mailing of the Statement of the Case expired on July 4, 2004.  
38 U.S.C.A. § 7105(d)(3), 38 C.F.R. § 20.302(b).  The Veteran 
submitted nothing further prior to January 21, 2005, when a 
completed VA Form 9 was received by the RO.

By letter dated November 20, 2008, the Board notified the 
Veteran as to the questionable jurisdictional authority of 
the Board in adjudicating his claim, in an effort to provide 
him with an opportunity to present evidence or argument on 
the jurisdictional issue.  The Veteran was provided 60 days 
from the date of the letter in which to provide a response, 
however, the Veteran did not provide an additional evidence 
relevant to the issue of jurisdiction.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
Statement of the Case (as here) or the remainder of the one-
year period after the mailing of notice of the initial 
determination, whichever is longer.  In this case, the 
Veteran did not perfect his appeal by filing a substantive 
appeal in a timely fashion, i.e., by July 4, 2004.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the Veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994).  Accordingly, the Board is without jurisdiction 
to review the appeal with respect to this issue and 
therefore, the claim must be dismissed.

As a final matter, the law and regulations which require the 
Board to dismiss the Veteran's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the Veteran in the administrative appeals process.  
Thus, the Veteran remains in a position to press his claim 
without prejudice, if he so desires by providing new and 
material evidence as to the issue of entitlement to service 
connection for a back disorder.



ORDER

A timely substantive appeal was not received to the April 
2003 rating decision denying service connection for a back 
disorder.  This claim is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


